990 So.2d 1131 (2008)
Alonzo M. McQUEEN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-2494.
District Court of Appeal of Florida, First District.
August 15, 2008.
Rehearing Denied September 25, 2008.
Alonzo M. McQueen, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
By petition for writ of mandamus, Alonzo M. McQueen challenges the legality of prison sentences imposed upon him by the Circuit Court for Duval County in 1993. These claims are procedurally barred as they could have been raised on direct appeal or by motion for postconviction relief and the mandamus petition is therefore denied. See Baker v. State, 878 So.2d 1236 (Fla.2004).
Moreover, the records of this court reflect that petitioner McQueen has previously filed 15 other cases in this forum, appeals and original writ proceedings, relating to these same judgments and sentences and all have been unsuccessful. Those appeals which have not been dismissed *1132 have resulted in affirmance and the prior extraordinary writ petitions have been found to be without merit or procedurally barred. We therefore directed McQueen to show cause why sanctions should not be imposed against him. Having now considered his response, we conclude that it is necessary to sanction Alonzo M. McQueen in order to preserve the right of access to this court for all litigants and to promote the interest of justice. The clerk of this court is therefore instructed to reject for filing any future pleadings, petitions, motions, or other documents submitted by Alonzo M. McQueen which are related to his judgments and sentences in the Circuit Court for Duval County, unless signed by a member in good standing of The Florida Bar. See Tate v. McNeil, 983 So.2d 502 (Fla.2008); Boatman v. McDonough, 973 So.2d 1159 (Fla. 1st DCA 2006); Lee v. Florida Dep't of Corr., 873 So.2d 489 (Fla. 1st DCA 2004).
PETITION FOR WRIT OF MANDAMUS DENIED; SANCTION IMPOSED.
WOLF, THOMAS, and ROBERTS, JJ., concur.